Exhibit 15 August 8, 2011 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Filing on the June 30, 2011 Form 10-Q for TrustCo Bank Corp NY Commissioners: We are aware that our report dated August 8, 2011, on our reviews of the interim financial information of TrustCo Bank Corp NY for the three and six month periods ended June 30, 2011 and 2010, included in the Company's quarterly report on Form 10-Q for the quarter ended June 30, 2011, is incorporated by reference in its Registration Statements, Form S-8 (No. 33-60409), Form S-8 (No. 333-78811), Form S-8 (No. 333-115689), Form S-8 (No. 333-115674), Form S-8 (No. 333-175868), Form S-8 (No. 333-175867), Form S-3 (No. 333-174331),Form S-3 (No. 333-172568),andForm S-3 (No. 333-171339). Yours very truly, /s/ Crowe Horwath LLP Crowe Horwath LLP
